Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered August 12, 2005. The judgment convicted defendant, upon her plea of guilty, of manslaughter in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of manslaughter in the second degree (Penal Law § 125.15 [1]). Contrary to the contentions of defendant, County Court did not abuse its discretion in denying her request for youthful offender status (see generally CPL 720.20; People v Bolling, 24 AD3d 1195, 1197 [2005]), and the sentence is not unduly harsh or severe. Present—Scudder, J.E, Gorski, Martoche, Green and Hayes, JJ.